              Case 3:19-cv-01356-VC Document 81 Filed 05/27/20 Page 1 of 2




Robert B. Owens, Esq. (Bar No. 77671)
rowens@ogrlaw.com
OWENS & GACH RAY
10323 Santa Monica Blvd., Suite #102
Los Angeles, CA 90025
Ph: (310) 553-6611
Fax: (310) 954-9191

Craig S. Hilliard, Esq. (Admitted Pro Hac Vice)
chilliard@stark-stark.com
Gene Markin, Esq. (Admitted Pro Hac Vice)
gmarkin@stark-stark.com
STARK & STARK, P.C.
993 Lenox Drive, Bldg. Two
Lawrenceville, NJ 08648
Ph: (609) 895-7346
Fax: (609) 895-7395

Attorneys for Plaintiffs


                                  UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                    (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,                       Case No.: 19-cv-01356-VC

                    Plaintiffs,                       NOTICE OF CHANGE OF ADDRESS
                                                      OF OWENS & GACH RAY
         v.

CLOUDFLARE, INC.,

                    Defendant.

TO THE COURT AND TO ALL PARTIES AND TO THEIR ATTORNEYS OF
RECORD:
         PLEASE TAKE NOTICE that, effective June 1, 2020, Owens & Gach Ray, co-counsel
for Plaintiffs, has moved. The new address for Owens & Gach Ray is as follows:
//////



 NOTICE OF CHANGE OF ADDRESS OF OWENS &
 GACH RAY                                         1                     Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 81 Filed 05/27/20 Page 2 of 2




                                    Robert B. Owens, Esq.
                                     Owens & Gach Ray
                                 269 S. Beverly Drive, #1074
                                   Beverly Hills, CA 90212
Counsel’s telephone and facsimile numbers, and email addresses, remain the same.
Dated: May 27, 2020                        OWENS & GACH RAY



                                           By: /s/ Robert B. Owens
                                               Robert B. Owens
                                               Attorneys for Plaintiffs
                                               MON CHERI BRIDALS, LLC and
                                               MAGGIE SOTTERO DESIGNS, LLC




 NOTICE OF CHANGE OF ADDRESS OF OWENS &
 GACH RAY                                       2                    Case No.: 19-CV-01356-VC
